Citation Nr: 0403045	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  03-03 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
December 1968.  He died in October 2001, and the appellant is 
his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which 
denied the claim.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran died in October 2001.  His death certificate 
lists his immediate cause of death as cardiac arrest due to 
(or as a consequence of) gram negative septicemia due to (or 
as a consequence of) intestinal perforation due to (or as a 
consequence of) metastatic malignant melanoma.

3.  The veteran had active service in the Republic of 
Vietnam.

4.  Service connection was not in effect for any disability 
at the time of the veteran's death, nor did he have any 
claims pending.

5.  No competent medical evidence is of record which links 
the cause of the veteran's death to his active service


CONCLUSION OF LAW

Service connection is not warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 1312, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.307, 3.309, 3.312 
(2003); VAOPGCPREC 18-97; Notice, 59 Fed. Reg. 341-346 
(1994); 61 Fed. Reg. 57,586-57,589 (1996); 64 Fed. Reg. 
59,232-59,243 (1999); Notice 68 Fed. Reg. 27,630-27,641 
(2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq. (West 
2002); 38 C.F.R. § 3.159.  The VCAA, which became law on 
November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Here, the RO advised the appellant of the evidence necessary 
to substantiate her claim by various documents such as 
correspondence dated in October 2001, December 2001, March 
2002, the May 2002 rating decision, correspondence dated in 
August 2002, and the December 2002 Statement of the Case 
(SOC).  In essence, these documents described the statutory 
and regulatory standards for establishing entitlement to 
service connection for the cause of the veteran's death, 
requested that the appellant identify any pertinent 
evidence, and indicated that VA would obtain any such 
evidence she identified.  Further, the correspondence dated 
in December 2001 and August 2002 specifically referred to 
the VCAA, and specifically informed the appellant of VA's 
enhanced duties to assist and notify pursuant to the VCAA.  
In pertinent part, this correspondence specifically 
identified for the appellant what information and evidence 
she was responsible for, to include providing names, dates, 
and approximate time periods relating to any medical records 
or other relevant evidence that might be available, and she 
was informed of the responsibilities of VA in obtaining any 
evidence that was identified.  Therefore, the Board finds 
that the appellant was notified and aware of the evidence 
needed to substantiate her claim and the avenues through 
which she might obtain such evidence, and of the allocation 
of responsibilities between herself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Regarding VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the appellant has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO. Moreover, for the reasons stated below, the Board 
concludes that any additional development, to include a 
medical opinion, is not warranted based on the facts of this 
case.  Thus, the Board concludes that the duty to assist has 
been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran died in October 2001.  His death 
certificate lists his immediate cause of death as cardiac 
arrest due to (or as a consequence of) gram negative 
septicemia due to (or as a consequence of) intestinal 
perforation due to (or as a consequence of) metastatic 
malignant melanoma.  Moreover, this certificate reflects that 
the metastatic malignant melanoma had its onset approximately 
4 months prior to the veteran's death.

The appellant essentially contends that the veteran's death 
was due to a right knee disorder that was incurred during 
active service.  She asserted in her Substantive Appeal that 
his knee gave out on him on one occasion, which caused him to 
fall and break his back, and that his back surgery caused his 
cancer cells to activate.  Further, she asserted that years 
of pain medicine messed-up his intestines.  She stated that 
she had asked clinicians if this was possible, received no 
answer, which to her meant yes.  In addition, she indicated 
that his cause of death could have been due to herbicide 
exposure during his service in Vietnam.

The record reflects that the veteran had active service in 
the Republic of Vietnam, as he was awarded the Vietnam 
Service Medal with 2 Bronze Service Stars and the Republic of 
Vietnam Campaign Medal.

The veteran's service medical records show no findings 
indicative of metastatic malignant melanoma, nor any of the 
other conditions listed as causing and/or contributing to his 
death.  There are notations regarding treatment for right 
knee problems in 1967 and 1968, but his lower extremities 
were clinically evaluated as normal on his October 1968 
expiration of term of service examination.

Service connection was not in effect for any disabilities 
during the veteran's lifetime, nor did he have a claim 
pending at the time of his death.  The Board acknowledge that 
the veteran had submitted claims of service connection for a 
right knee disorder during his lifetime, but these claims 
were denied by rating decisions dated in January 1983, June 
1989, and October 1992.  The Board acknowledges that the 
veteran submitted a timely Notice of Disagreement (NOD) to 
the January 1983 rating decision, but no timely Substantive 
Appeal was received after an SOC was promulgated in March 
1983.  Granted, the appellant submitted, as part of her NOD 
and Substantive Appeal, a copy of a VA Form 1-9, Appeal to 
the Board, which the veteran apparently drafted during his 
lifetime but which he did not submit.

A December 1982 VA medical examination diagnosed a current 
right knee disorder, and this appears to be the first post-
service evidence of record of such a disability.  Moreover, 
this examination contains no competent medical findings 
indicative of the conditions listed as causing and/or 
contributing to the veteran's death.

VA medical records dated in September 2001 reflect that the 
veteran reported he began noticing in June 2001 that he was 
losing weight with decreased appetite, decreased energy, and 
that he began having night sweats at that time.  Later that 
same month he began to experience abdominal pain that kept 
getting worse, as well as daily fevers.  He was hospitalized 
in September 2001.  A CT guided biopsy revealed melanoma.  At 
the time of his death, his family refused autopsy.  Discharge 
diagnoses were metastatic melanoma, abdominal pain, and 
intravascular volume depletion.

It should also be noted that the 2001 VA medical records 
include a history of back pain, secondary to a fall in 1998; 
status-post back fusion; and knee surgery.


Legal Criteria.  In order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); 61 Fed. Reg. 57,586-57,589 (1996); 64 Fed. 
Reg. 59,232-59,243 (1999); Notice 68 Fed. Reg. 27,630-27,641 
(2003).  Moreover, the Secretary has issued notices in which 
it was determined that a presumption of service connection 
based on exposure to herbicides used in Vietnam should not be 
extended to skin cancer, including malignant melanoma, basal 
cell carcinoma and squamous cell carcinoma.  Ibid.

Presumptive service connection may not be established under 
38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed 
in 38 C.F.R. § 3.309(e) as being associated with herbicide 
exposure, if the cancer developed as the result of metastasis 
of a cancer that is not associated with herbicide exposure.  
VAOPGCPREC 18-97.

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed.).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the appellant 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
See 38 C.F.R. § 3.159(a)(1).

As stated above, the veteran's death certificate lists his 
immediate cause of death as cardiac arrest due to (or as a 
consequence of) gram negative septicemia due to (or as a 
consequence of) intestinal perforation due to (or as a 
consequence of) metastatic malignant melanoma.  None of these 
conditions are shown in the service medical records, or for 
many years thereafter.  Further, there is no competent 
medical evidence which links the cause of the veteran's death 
to active service.

Regarding the appellant's contentions that the cause of the 
veteran's death was secondary to a right knee disorder that 
was incurred in service, the Board notes that service 
connection was denied for this disability on multiple 
occasions during the veteran's lifetime.  Even though the 
veteran was treated for right knee problems during service, 
his lower extremities were evaluated as normal on his 
expiration of term of service examination, and there is no 
competent medical opinion of record which links the post-
service disability to service.  Moreover, even if the Board 
were to recognize a right knee disorder as being due to 
service, there is no competent medical evidence which links 
this disability to the cause of the veteran's death.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).  

With respect to the contention that the veteran's death was 
due to herbicide exposure, the Board notes that the veteran 
did have active service in Vietnam and was presumptively 
exposed to herbicides therein.  However, the Board notes that 
none of the conditions identified as causing and/or 
contributing to the veteran's cause of death, to include his 
metastatic malignant melanoma, is associated with herbicide 
exposure.  38 C.F.R. § 3.309(e).  In fact, VA has 
specifically determined that such a condition is not related 
to herbicide exposure.  See Notice, 59 Fed. Reg. 341-346 
(1994); 61 Fed. Reg. 57,586-57,589 (1996); 64 Fed. Reg. 
59,232-59,243 (1999); Notice 68 Fed. Reg. 27,630-27,641 
(2003); see also VAOPGCPREC 18-97.  No competent medical 
evidence has been submitted to refute this determination.  As 
such, the preponderance of the evidence is against a finding 
that the veteran's death is causally related to herbicide 
exposure.

The Board further finds that no additional development, to 
include a medical opinion, is warranted based on the facts of 
this case.  To request such medical opinion on the contended 
causal relationship at this late date would require a 
clinician to review the same record as summarized above: 
official service records which show no evidence of the 
conditions identified as causing and/or contributing to the 
veteran's death, the absence of medical findings of these 
conditions until many years after service, and VA's 
determination that none of these conditions, particularly the 
malignant metastatic melanoma, is associated with herbicide 
exposure.  Under these circumstances, any opinion on whether 
a disability is linked to service, would obviously be 
speculative.  Simply put, there is no relevant in-service 
complaint, clinical finding, or laboratory finding for a 
clinician to link the veteran's cause of death to his 
military service.  Thus, the Board finds that no further 
development is warranted.  See 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 
11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

In making the above determination, the Board wishes to 
emphasize that it does not wish to convey any lack of 
sympathy toward the appellant and her loss.  However, the 
simple fact is that the preponderance of the evidence is 
against her claim, and, as such, the Board must deny the 
claim.








ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



